The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 15, 2014

                                      No. 04-14-00177-CR

                                     Alejandro Leal PENA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 12-090168-CRA
                          Honorable Donna S. Rayes, Judge Presiding

                                         ORDER
        Appellant’s brief was originally due to be filed on August 11, 2014. Appellant’s first
motion requesting an extension of time to file the brief was granted, extending the deadline for
filing the brief to September 10, 2014. The brief has not been filed. Appellant’s attorney is
ORDERED to respond to this court in writing within ten days of the date of this order. The
response should state a reasonable explanation for failing to timely file the brief and demonstrate
the steps being taken to remedy the deficiency. If appellant’s attorney fails to file an adequate
response within ten days, this appeal will be abated to the trial court for an abandonment hearing,
and the trial court will be asked to consider whether sanctions are appropriate. TEX. R. APP. P.
38.8(b)(2).


                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court